DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 3 – 10 and 18 - 26 are allowed.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Erin Hall on May 3, 2022.
The application has been amended as follows:
Claims 11 – 14 (canceled)
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Arguments/remarks in Pre Appeal Brief Conference Request dated March 29, 2022 to claims 3 – 10 and 18 - 26  are persuasive and after further consideration, independent claims 25 and 26 are allowed. 
Although Jang generally teaches a cleaning tray with the limitations of the claims, Jang fails to teach, suggest or make obvious a base that snap fits into the recessed portion and a plurality of rows of projections extending from the base and a base including a plate that snap fits into the recessed portion and a plurality of rows of projections extending from the base, with the additional elements of the claims as required by claims 25 and 26.
Claims  3 – 10 and 18 – 24 are allowable as being dependents of allowed claims 25 and 26.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571) 272-8024. The examiner can normally be reached Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATINA N. HENSON/Primary Examiner, Art Unit 3723